Exhibit 10.1

FIFTH AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
this 23rd day of June, 2016, by and between CATALYST PHARMACEUTICALS, INC.
(f/k/a Catalyst Pharmaceutical Partners, Inc.), a Delaware corporation
(“Company”), and PATRICK J. MCENANY (“Employee”).

Preliminary Statements

A. The parties have previously entered into that certain Employment Agreement,
effective as of November 8, 2006 (the “Original Agreement”), as previously
amended by that certain First Amendment to Employment Agreement, dated as of
December 19, 2008 (the “First Amendment”), that certain Second Amendment to
Employment Agreement, dated as of November 8, 2009 (the “Second Amendment”),
that certain Third Amendment to Employment Agreement, dated as of September 14,
2011 (the “Third Amendment”), and that certain Fourth Amendment to Employment
Agreement, dated as of August 28, 2013 (the “Fourth Amendment,” and, together
with the Original Agreement, the First Amendment, the Second Amendment and the
Third Amendment, collectively, the “Employment Agreement”). Unless otherwise
defined, capitalized terms used herein shall have the meanings given to them in
the Employment Agreement.

B. The parties wish to further amend the Employment Agreement to reflect the
terms set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Extension of Agreement. The outside date of the Term of the Employment
Agreement is extended for a two-year period from the “tenth anniversary of the
Effective Date (November 8, 2016) until the “twelfth anniversary of the
Effective Date” (November 8, 2018). All references in the Employment Agreement
to the “third anniversary of the Effective Date”, the “fifth anniversary of the
Effective Date”, the “seventh anniversary of the Effective Date” or the “tenth
anniversary of the Effective Date” shall be deemed by this Amendment to now
refer to the “twelfth anniversary of the Effective Date.”

 

2. Employment Agreement Remains in Effect. Except as otherwise specifically
amended herein, the terms and provisions of the Employment Agreement remain in
full force and effect.

 

3. Counterparts. This Amendment may be executed in counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICALS, INC., a
Delaware corporation

By:

 

/s/ Steven R. Miller

 

Steven R. Miller, Chief Operating Officer

 

EMPLOYEE:

/s/ Patrick J. McEnany

Patrick J. McEnany

 

2